Citation Nr: 1709123	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  12-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for asthma.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to May 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This decision declined to reopen a claim of entitlement to service connection for asthma for failure to submit new and material evidence.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals additional VA treatment records dated through October 2009, which have been reviewed by the RO and Board in conjunction with the current appeal.  

The Board notes that prior to his current representation, the Veteran was represented by The American Legion.  

Further, the Board recognizes that the Veteran requested a hearing when he initially filed the appeal for the instant claim of service connection for asthma in August 2012.  In March 2016, the Veteran's representative subsequently withdrew the request for a hearing.  As such, the Board did not conduct a hearing.  

The issue of entitlement to service connection for scleroderma due to contaminated water exposure at Camp Lejeune has been raised by the record in a May 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The claim of entitlement to service connection for asthma was previously denied in a May 1982 rating decision.  The Veteran was notified of his appellate rights, but did not appeal this decision or submit new and material evidence within one year, and now it is final.  

2.  Evidence received since the May 1982 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asthma, and raises a reasonable possibility of substantiating the claim.  

3.  Asthma clearly and unmistakably preexisted military service.  

4.  Asthma clearly and unmistakably was not aggravated beyond the natural progression as a result of military service.  


CONCLUSIONS OF LAW

1.  The May 1982 rating decision denying the claim for asthma is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence has been received; the claim for service connection for asthma is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156 (2016).  

3.  The criteria for establishing entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b) , 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In regards to the claim to reopen, rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for Veterans Claims (Court) held that the law requires VA to look at the bases for denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

In a July 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection and the reasons for denial, which were that (1) there was no evidence of an in-service event that aggravated the Veteran's preexisting condition of asthma, and (2) there was no evidence of the existence of asthma during the Veteran's military service.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  In addition, with respect to the claim to reopen, this letter provided notice regarding what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial, in accordance with Kent.  

The Board also finds that the duty-to-assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  In May 2012, VA conducted a respiratory conditions examination.  The VA examiner interviewed the Veteran to receive a description of the functional impact of the claimed asthma, and conducted all necessary tests to establish an adequate medical opinion.  The Board finds that the May 2012 VA examination is adequate for deciding the appeal and that no further VA examination or medical opinion is required to fulfill VA's duty to assist.  See Barr. v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Thus, based on the foregoing, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

For the reasons set above, the Board finds that VA has complied with the duties to notify and assist.  The claim herein decided is thus ready to be considered on the merits.  

II.  New and Material Evidence  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

As previously stated, a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Courts of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.  

The Veteran seeks to reopen his claim for service connection for asthma.  

In a May 1982 rating decision, the RO denied service connection for asthma.  The RO determined that the VA examination conducted in April 1982 did not reveal any evidence of the existence of asthma at the time of the examination.  The RO further indicated that the Veteran's service records showed that the Veteran's asthma started during his childhood, preexisting military service.  The Veteran was notified of the May 1982 rating decision and of his appellate rights in a May 1982 letter.  The Veteran did not appeal this decision or submit additional evidence within one year.  The May 1982 decision thus became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.156(b), 20.1103.  

As previously mentioned, the Veteran submitted additional VA treatment records dated through October 2009.  The Board finds that these additional VA treatment records are new and material evidence.  In addition, VA conducted a respiratory conditions examination in May 2012.  

The newly-received evidence reflects a potential existence of asthma in-service, as well as potential aggravation of the preexisting condition of asthma during the Veteran's period of service - unestablished facts necessary to substantiate the claim.  The evidence is new, material and serves to reopen the claim for service connection for asthma.  Furthermore, the May 2012 VA examination notes a diagnosis of asthma, which clearly and unmistakably existed prior to the Veteran's military service.  

III.  Service Connection

The Veteran contends that he is entitled to service connection for asthma.  The Board notes that the Veteran is not service-connected for a disability of asthma.  The Veteran's service treatment records reflect that he had a preexisting condition of asthma upon enlistment.  The evidence fails to reflect that this disability was aggravated by the Veteran's military service.  As such, service connection for asthma cannot be established.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

As previously stated, the Veteran's service treatment records reflect that he had a preexisting condition of asthma upon enlistment.  In February 1976, the examiner noted in the entrance examination that the Veteran's asthma surfaced during childhood.  In addition, an October 1977 entry in the Veteran's service treatment records indicates that the Veteran had a childhood history of asthma.  There is no evidence of record to suggest that this previously existing condition was permanently aggravated as a result of military service.  

In fact, the VA examination conducted in April 1982 revealed that the Veteran showed normal breath sounds, normal resonance and no wheezing.  Accordingly, the VA examiner noted that the examination found no record of asthma at that time.  Furthermore, post-service medical records also fail to reflect that the Veteran's previously existing asthma was in any way aggravated as a result of military service.  In October 2009, a VA pulmonary function examination revealed that the Veteran had a minimal obstructive lung defect.  It was noted that the Veteran had a mild restrictive lung defect.  

In May 2012, the Veteran was afforded another VA examination for asthma.  The examiner noted that as reflected by the Veteran's active duty documentation, including his service treatment records, the Veteran clearly and unmistakably had asthma prior to his military service, as he had asthma as a child.  In addition, the VA examiner indicated that the Veteran's preexisting asthma was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  Furthermore, the examiner noted that an April 1982 VA examination did not reveal any findings or symptoms of asthma at that time.  The evidence of record reveals that the next time that the medical records reference asthma is at or around 2003, which is a gap of over 20 years where there was no mention of the Veteran's claimed asthma.  As such, there is no evidence that shows that the Veteran's asthma was permanently aggravated by his military service.  

Thus, upon examining the Veteran and reviewing the evidence of record, the May 2012 VA examiner opined that the Veteran's claimed asthma was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury or event.  

Lay statements submitted by the Veteran and his representative assert that the 
May 2012 VA examination was inadequate.  As medical experts, VA examiners are presumed to be competent and qualified to conduct examinations and to provide adequate medical opinions based on their findings.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2000).  While the Veteran's representative asserts that there has been no prior medical diagnosis of asthma, the enlistment examiner nonetheless determined a diagnosis of asthma, providing a basis for the May 2012 VA examiner's medical opinion.  Moreover, the Veteran's representative has offered no evidence to refute this finding established during the Veteran's entrance examination aside from mere speculation.  Furthermore, the Veteran's representative has offered no evidence otherwise that questions the competency of the May 2012 VA examiner.  

As such, it is presumed that the examiner who conducted the May 2012 VA examination was qualified to execute the medical procedures and review, thereby providing a competent and adequate medical opinion based on the findings of the examination.  

The preponderance of the above evidence demonstrates that service connection for asthma is not warranted.  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  

In sum, the law as interpreted under Cotant, 17 Vet. App. at 116, and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner, 370 F.3d at 1096.  In the present case, the Veteran was noted to suffer from a preexisting condition of asthma at the time of enlistment.  As such, the presumption of soundness does not apply in this case, as there is clear and unmistakable evidence that the Veteran's asthma preexisted military service.  

As the presumption of soundness does not apply, the evidence of record must then reflect that the Veteran's preexisting condition of asthma was aggravated as a result of military service.  The record fails to reflect that the Veteran suffered any injury that would have aggravated or worsened his asthma.  Further, the condition was not found upon separation.  As such, there is no evidence to suggest that the Veteran's preexisting asthma was permanently aggravated as a result of military service.  

The Board recognizes that the Veteran believes that he currently suffers from asthma that is related to an event that occurred during military service.  The Veteran's service treatment records indicate that he reported episodes of wheezing and coughing, essentially asserting their relation to his current disability of asthma.  However, he has provided VA with no evidence that indicates a specific in-service event that may have caused these reported episodes of wheezing and coughing.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his asthma is related to his service symptoms, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that a "valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In any event, the probative value of the Veteran's general assertions and observations is outweighed by the probative value of the evidence outlined above documenting the pre-existence of the Veteran's asthma and the fact that the Veteran has not presented any evidence showing an in-service event that would have aggravated his asthma.  Aside from his lay statements, the Veteran has not provided any evidence or explanation to offer a medical opinion as complex as linking his current level of asthma to his military service over 30 years ago.  As such, based on the foregoing, service connection cannot be established, as there is no competent or credible evidence indicating a positive link between the Veteran's current disability and any event in service.  

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for asthma must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

The petition to reopen the claim for service connection for asthma is granted.  

Entitlement to service connection for asthma is denied.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


